MOORE, Circuit Judge,
dissenting.
I believe that a conditional writ of habeas corpus should be granted on the ground of ineffective assistance of counsel and respectfully dissent. The prosecutor blatantly misstated the law when he said in rebuttal, “Would you let that person near your 12 year old girl? If you can say, yes, then you vote not guilty. If you say, no, vote guilty.” This is a far easier standard than the “beyond a reasonable doubt” standard required by law. Any reasonable juror would not want a person suspected of and arrested for kidnapping and gross sexual imposition of a twelve-year-old girl to be near the juror’s young daughter and would convict under the prosecutor’s standard. The trial counsel failed to object to the prosecutor’s fundamentally incorrect statement, and the trial judge did not instruct the jury to disregard it.
The jury deliberated for sixteen horn’s and twice reported itself deadlocked. Under these circumstances it is unreasonable to conclude that the prosecutor’s blatant misrepresentation of the standard of proof *532required to convict did not demonstrate the prejudice required for an ineffective assistance of counsel claim under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
I further note that the state court of appeals misstated the standard for prejudice under Strickland. The state court of appeals ruled that “Appellant cannot demonstrate that the jury would have rendered an acquittal had defense counsel objected” to the prosecutor’s statement in closing argument. This ruling is contrary to clearly established federal law in Strickland, which requires only a showing of “[a] reasonable probability that the result would have been different.” 466 U.S. at 694 (emphasis added).
Under these circumstances, a conditional writ of habeas corpus should issue. I respectfully dissent.